BARRY, Judge,
concurs with reasons.
I agree with the result, except I would go further by specifically restricting use of the property, i.e., delineating the enumerated uses by spelling out the restrictions.
The Playhouse, by the explicit terms of the 1977 agreement, shall not be considered an “outbuilding.” Limited to its specified purpose of “meetings,” parties are automatically excluded. “Meetings” and “parties” are not synonymous. Even this socially retarded appellate Judge understands that.
The Main House is a designated and acknowledged museum. That means the Main House cannot be utilized for a social function, unless viewing the exquisite Stern residence is considered “social.” What other fine institutions (such as N.O. M.A.) elect to do at their locations has no bearing on this matter.